Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1, 16, 20.
	For example it failed to teach a.) a plurality of target classes, each of which formalizing an expected 6output of the given machine learning model based on a given dataset, 7b.) a plurality of output classes, each of which formalizing an actual output 8of the given machine learning model based on the given dataset, 9c.) a plurality of metric classes, each of which formalizing a comparison of 10the expected output of the given machine learning model with the actual output of 11the given machine learning model, and  12d.) a plurality of datasets, each of which including training data for 13training the given machine learning model and testing data for testing the given 14machine learning model;  15receiving, at the machine learning model evaluation system, a machine learning 16model;  17identifying, by the machine learning model evaluation system, a target class 18applicable to the machine learning model among the plurality of target classes, an output 19class applicable to the machine learning model among the plurality of output classes, and  20a metric class applicable to the machine learning model among the plurality of metric 21classes;  22retrieving, by the machine learning model evaluation system, a dataset among the 23 plurality of datasets applicable to the machine learning model;  37PATENT 0141429.U CPOL 1025597-US.01 24determining, by the machine learning model evaluation system, an actual output 25of the machine learning model based on the identified output class;  26determining, by the machine learning model evaluation system, an expected 27output of the machine learning model based on the identified target class; and  28computing, by the machine learning model evaluation system, one or more 29metrics of the machine learning model based on the identified metric class using the 30actual and expected outputs of the machine learning model as inputs which clearly support by the specification on pages 16-30.  This feature in light of other features of the independent claims 1, 16, 20 enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Faulhaber, Jr. et al (us 2019/0156244) discloses a network-accessible machine learning service is provided herein. For example, the network-accessible machine learning service provider can operate one or more physical computing devices accessible to user devices via a network. These physical computing device(s) can host virtual machine instances that are configured to train machine learning models using training data referenced by a user device. These physical computing device(s) can further host virtual machine instances that are configured to execute trained machine learning models in response to user-provided inputs, generating outputs that are stored and/or transmitted to user devices via the network.

Chen et al (us 11,301,762) discloses techniques for high-performance machine learning (ML) inference in heterogenous edge devices are described. A ML model trained using a variety of different frameworks is translated into a common format that is runnable by inferences engines of edge devices. The translated model is optimized in hardware-agnostic and/or hardware-specific ways to improve inference performance, and the optimized model is sent to the edge devices. The inference engine for any edge device can be accessed by a customer application using a same defined API, regardless of the hardware characteristics of the edge device or the original format of the ML model.

Barbosa et al (us 11,341,367) discloses techniques for synthetic training data generation for machine learning are described. A user provides a synthetic training data generator with first set of images and a corresponding set of class identifiers each indicating a type of object depicted in a corresponding image. Each image depicts an object with a substantially or completely monochromatic or transparent background. A user also provides or identifies a second set of images to be used as backgrounds. The synthetic training data generator generates a plurality of images by overlaying one or more of the objects depicted in the first set of images over ones of the second set of images, and further generates labels for each of the plurality of images. The plurality of images and labels are used to automatically train and deploy a machine learning (ML) model.

Muralidharan et al (us 2019/0102361) discloses embodiments provide a system for managing the execution of a statistical model. During operation, the system tracks a distribution of one or more metrics related to a performance of a first version of a statistical model. When a deviation in the distribution is detected, the system outputs an alert of an anomaly in the performance of the statistical model. The system also triggers a rollback to a second version of the statistical model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452